United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1651
Issued: December 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through her attorney, filed a timely appeal from a May 24,
2013 merit decision of an Office of Workers’ Compensation Programs’ (OWCP) hearing
representative who denied her occupational disease claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant’s bilateral carpal tunnel syndrome is causally related to
factors of her employment.
FACTUAL HISTORY
On September 11, 2012 appellant, then a 61-year-old supervisor financial systems
analyst, filed an occupational disease claim alleging bilateral carpal tunnel syndrome and
1

5 U.S.C. § 8101 et seq.

recurring tendinitis as a result of daily computer use during her 30-year government career. She
first became aware of her condition and realized that it resulted from her employment on
July 1, 2011. Appellant retired from federal service on November 1, 2011.
By letter dated October 18, 2012, OWCP advised appellant that no evidence was received
to support her occupational disease claim. It requested that she describe the employment duties
she performed and submit medical evidence that she sustained a diagnosed condition as a result
of the factors of her employment.
In an undated statement appellant reported that she spent from 80 to 90 percent of the
workday on the computer and keyboard preparing e-mails, spreadsheets and other word
documents. She also filed, copied and faxed documents throughout her workweek. Appellant
had worked multiple jobs during the course of her 30 years in the Federal Government that
required typing 8 hours a day, 5 days a week. She related that her last assignment had a wooden
desk and an adjustable chair but no regular adjustable arm on which to place the keyboard.
Appellant also had a filing cabinet that was somewhat lower than her desk that she used multiple
times daily. She attributed her condition to her work as she experienced pain in her wrists and
fingers intermittently during the two to three years prior to her retirement. Appellant clarified
that she did not have any other employment since she retired or other injuries or similar
symptoms. Her hobbies included occasional painting and volunteering three hours a week at a
senior center when she was able. Appellant also provided a description of duties of a finance site
process management lead.
In a decision dated November 30, 2012, OWCP denied appellant’s claim. It accepted
that she performed the job duties as described but denied the claim finding that there was no
medical evidence submitted to establish that her claimed condition was caused by the factors of
her employment.
On December 5, 2012 appellant, through her attorney, requested a telephone hearing,
which was held on March 14, 2013. Counsel noted that an electromyography report
demonstrated a positive diagnosis of carpal tunnel syndrome and that Dr. Andy Lee, a Boardcertified family practitioner, was to provide a report regarding causal relationship. Appellant
explained that she began to have symptoms of carpal tunnel syndrome, which included numbness
and tingling in her fingers and pain and weakness in her wrists two to three years prior to her
retirement. The symptoms started intermittently but worsened and became more frequent over
time. Appellant again described the duties she performed on the computer.
In a January 16, 2012 report, Dr. Lee, related appellant’s complaint of pain in the wrists
and thumbs for the past three months on the left side and three weeks on the right side. He
reviewed appellant’s employment history and conducted an examination. Dr. Lee observed pain
in the fingers elicited by motion but no tenderness on palpation or subluxation of the extensor
tendon. Examination of the hands revealed tenderness on palpation over dorsum of the right and
left thumb. No muscle spasm of the hand, pain elicited by motion or weakness of the hands were
noted. Examination of the wrists did not reveal any tenderness on palpation of the wrist, muscle
spasm, pain elicited by motion or instability. Phalen’s maneuver showed hand numbness and
tingling in the median nerve distribution of both wrists. Tinel’s sign of the median nerve was
positive. Dr. Lee diagnosed de Quervain’s tenosynovitis of the right and left wrist and carpal
tunnel syndrome.
2

In a June 4, 2012 report, Dr. Lee addressed appellant’s complaints of left wrist weakness
and left shoulder and neck pain. Upon examination of the fingers, he observed tenderness on
palpation of the thumb and normal motion of the fingers. Examination of the hands revealed
normal appearance and no tenderness on palpation, pain, weakness or muscle spasm. Dr. Lee
again diagnosed de Quervain’s tenosynovitis of the left wrist.
In a June 19, 2012 electrodiagnostic examination of the cervical spine, Dr. Donald Miller,
a diagnostic radiologist, observed normal cervical vertebral body heights and alignments with no
paravertebral swelling. He found slight generalized osteoporosis for the disc space minimally
narrowed at C5-6 and mild facet arthropathy in the mild cervical spine region. Dr. Miller
diagnosed degenerative changes in the mid and lower cervical spine region with osteoporosis.
In a July 9, 2012 nerve conduction study (NCV) report, Dr. Christopher D. Cannell,
Board-certified in physical medicine and rehabilitation, observed median nerve delay at both
wrists, right greater than left in severity. Ulnar conduction studies and electromyography needle
studies of both upper limbs and cervical region were normal. Dr. Cannell diagnosed mild to
moderate right carpal tunnel syndrome and mild left carpal tunnel syndrome with no evidence on
either side for ulnar neuropathy, brachial plexus disorder or cervical radiculopathy. He also
suspected left wrist tendinitis.
By decision dated May 24, 2013, an OWCP hearing representative affirmed the
November 30, 2012 decision denying appellant’s claim. She found insufficient medical evidence
to establish appellant’s upper extremity condition was causally related to factors of her
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which she claims compensation is causally related to
that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

3

physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
Appellant alleged that she developed bilateral carpal tunnel syndrome and recurring
tendinitis as a result of spending eight hours a day on the computer preparing e-mails,
spreadsheets and various other documents. She first became aware of her condition and realized
it resulted from her employment on July 1, 2011. Appellant retired from federal service on
November 1, 2011. OWCP accepted that appellant performed the work duties as alleged but
denied her occupational disease claim finding that insufficient medical evidence was submitted
to establish that she sustained a diagnosed condition as a result of those employment factors.
Appellant submitted January 16 and June 4, 2012 reports from Dr. Lee, who related her
complaints of pain in her wrists and thumbs and reviewed her history. Dr. Lee conducted an
examination and observed tenderness on palpation over the dorsum of the right and left thumb of
her hands. Phalen’s maneuver also demonstrated hand numbness and tingling in the median
nerve distribution of both wrists. Tinel’s sign was also positive. Dr. Lee diagnosed
de Quervain’s tenosynovitis of the right and left wrist and carpal tunnel syndrome. Although
OWCP found insufficient evidence to establish a firm medical diagnosis of appellant’s condition,
the Board finds that the medical evidence of record establishes a diagnosis of bilateral carpal
tunnel syndrome and de Quervain’s of the bilateral wrists. The diagnosis was also established by
Dr. Cannell’s July 9, 2012 NCV report where he diagnosed mild to moderate right carpal tunnel
syndrome and mild left carpal tunnel syndrome based on the diagnostic findings. The Board also
finds that although both physicians provided a firm medical diagnosis neither physician provided
an opinion on the cause of appellant’s diagnosed condition. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.7 Neither, Dr. Lee nor Dr. Cannell
described appellant’s work duties nor opined on whether the factors of her employment caused
or contributed to her bilateral wrist conditions. Thus, their reports are of limited probative value
and are insufficient to establish appellant’s claim.
Appellant also submitted a June 19, 2012 diagnostic examination of her cervical spine
from Dr. Miller. The Board also finds that this report is insufficient to establish her claim
because it does not provide any diagnosis of her bilateral wrist condition nor opinion on causal
relationship.
On appeal, appellant’s counsel alleged that the decision was contrary to fact and law. As
previously stated, however, appellant has the burden of proof to provide medical evidence
establishing that her diagnosed conditions were causally related to factors of her employment.8
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); .A.D.,
58 ECAB 149 (2006).
8

Supra note 4.

4

No such probative medical evidence was submitted in this case. Thus, the Board finds that
OWCP properly determined that appellant’s claim should be denied.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
bilateral wrist condition was causally related to factors of her employment.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

